            Case 2:19-cv-05068-GJP Document 8 Filed 06/16/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERONIMO F. ROSADO, Jr.,                  :
    Plaintiff,                            :
                                          :
       v.                                 :       CIVIL ACTION NO. 19-CV-5068
                                          :
PSP. STATE TROOPER                        :
BARRACKS, et al.,                         :
      Defendants.                         :

                                              ORDER

       AND NOW, this 16th day of June, 2020, upon consideration of Plaintiff Geronimo

F. R ad       Amended Complaint (ECF No. 6), it is ORDERED that:

       1.      Defendants PSP Coatesville State Trooper Barracks and PA State

Department of Motor Vehicles are DISMISSED WITH PREJUDICE.

       2.      The Clerk of Court is directed to TERMINATE PSP Coatesville State

Trooper Barracks and PA State Department of Motor Vehicles as Defendants.

       3.      The balance of the Amended Complaint is DISMISSED WITHOUT

PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons in the C

Memorandum. Rosado may file a second amended complaint within thirty (30) days of

the date of this Order f     i g he g ide i e     e f     hi   he C         acc      a   i g

Me     a d      . If R ad fai     f       he C          g ide i e , a   f    he di       i a   f

any claim or dismissal of any Defendant for failure to comply with Rule 8, may be with

prejudice. Upon the filing of a second amended complaint, the Clerk shall not make

service until so ORDERED by the Court.

       4.      The Clerk of Court is DIRECTED to send Rosado a blank copy of this

C       current standard form to be used by a self-represented litigant filing a civil



                                              1
             Case 2:19-cv-05068-GJP Document 8 Filed 06/16/20 Page 2 of 3




action bearing the above-captioned civil action number. Rosado may use this form to

file his second amended complaint if he chooses to do so.

        5.             If Rosado does not wish to amend and instead intends to stand on his

Amended Complaint as originally pled, he may file a notice with the Court within thirty

(30) days of the date of this Order stating that intent, at which time the Court will issue

a final order di       i i g he ca e. A           ch            ice h   d be i ed N ice    Sa d

Amended C             ai    , a d ha i c de he ci i ac i                   be f   hi ca e. See Weber

v. McGrogan, 939 F.3d 232 (3d Ci . 2019) ( If the plaintiff does not desire to amend, he

may file an appropriate notice with the district court asserting his intent to stand on

the complaint, at which time an order to dismiss the action would be appropriate.

(quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re

Westinghouse Sec. Litig., 90 F.3d 696, 703 04 (3d Ci . 1996) (h di g that the district

court did not abuse its discretion when it dismissed with prejudice the otherwise viable

c ai    ...f          i g     ai iff deci i                    e ead h e c ai      he the district

c       e     e         a     ed    ai iff   ha fai        e      e ead he e ai i g c ai    ...

       d e        i   he di        i a   f h e c ai        ).

        6.            If Rosado fails to file any response to this Order, the Court will

conclude that Rosado intends to stand on his Complaint and will issue a final order

dismissing this case.1 See Weber, 939 F.3d at 239-40 (e                  ai i g ha a   ai iff i e


1 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863
(3d Cir. 1984), is inapplicable to dismissal order ba ed      a ai iff i e i            a d
his complaint. See Weber, 939 F.3d at 241 & n.11 ( ea i g he         a d     he c     ai
doctrine as distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure
to comply with a court order, which require assessment of the Poulis factors); see also
Elansari v. Altria, 799 F. A      107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an
analysis under Poulis is not required when a plaintiff willfully abandons the case or makes

                                                       2
          Case 2:19-cv-05068-GJP Document 8 Filed 06/16/20 Page 3 of 3




to stand on his complaint may be inferred from inaction after issuance of an order

directing him to take action to cure a defective complaint).

                                           BY THE COURT:


                                            /s/ Gerald J. Pappert
                                           GERALD J. PAPPERT, J.




adjudication impossible, as would be the case when a plaintiff opts not to amend his
complaint, leaving the case without an operative pleading. See Dickens v. Danberg, 700 F.
A     116, 118 (3d Ci . 2017) ( e c ia ) ( Whe e a ai iff c d c c ea              i dica e
that he willfully intends to abandon the case, or where the plaintiff's behavior is so
contumacious as to make adjudication of the case impossible, a balancing of
the Poulis fac     i       ece a . ); Baker v. Accounts Receivables Mgmt., Inc., 292 F.R.D.
171, 175 (D.N.J. 2013) ( [T]he Court need not engage in an analysis of the six Poulis factors
in cases where a party willfully abandons her case or otherwise makes adjudication of the
matter impossible. (ci i g ca e )).


                                              3
